        Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 1 of 36




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

    GANIYU AYINLA JAIYEOLA,

                 Plaintiff,

                 v.                                                        Case No. 2:20-cv-02068-HLT

    GARMIN INTERNATIONAL, INC.,

                 Defendant.


                                        MEMORANDUM AND ORDER

          This is an employment-discrimination case brought by pro se plaintiff, Ganiyu Ayinla

Jaiyeola,1 against defendant Garmin International, Inc. The case is currently before the Court on a

show-cause order. Doc. 105. The show-cause order was issued by presiding Chief Magistrate

Judge James P. O’Hara and ordered Plaintiff to show cause why this case should not be dismissed

as a sanction for his abusive litigation tactics. The undersigned convened a hearing on June 9,

2021, to take up this matter, among other issues, and is now ready to rule.2

I.        BACKGROUND

          A.          Early Motion Practice




1
     Because Plaintiff proceeds pro se, his pleadings are construed liberally and held to a less stringent standard than
     formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The Court does
     not, however, assume the role of advocate. Id.
2
     After the hearing, while the Court had this matter under advisement, Defendant sought a brief extension of time to
     respond to a pending motion. Plaintiff opposed the request and sought sanctions against Defendant and Defendant’s
     counsel for making the request. Judge O’Hara granted the motion over Plaintiff’s opposition. Plaintiff then
     appealed that order to the Tenth Circuit. The order Plaintiff appealed is an interlocutory order that is not appealable.
     The Court therefore specifically finds that Plaintiff’s notice of appeal (Doc. 162) is frivolous and deficient and
     does not divest this Court of jurisdiction. Arthur Andersen & Co. v. Finesilver, 546 F.2d 338, 340-41 (10th Cir.
     1976) (“If the notice of appeal is deficient by reason of untimeliness, lack of essential recitals, reference to a non-
     appealable order, or otherwise, the district court may ignore it and proceed with the case.”); see also In re Syngenta
     AG MIR 162 Corn Litig., 2020 WL 4333559, at*5 (D. Kan. 2020).
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 2 of 36




       In considering the issues currently before the Court, it is important to have a detailed

understanding of the history of this litigation. This routine employment-discrimination case has

been acrimonious from the start, largely due to Plaintiff’s actions. Defendant initially answered

the complaint and also filed a partial motion to dismiss. Doc. 10. Defendant’s answer apparently

referred to the position Plaintiff applied for by a different name. In response to the motion to

dismiss, Plaintiff cited this error, labeled it a “fraud on the Court,” and argued that Defendant’s

counsel should be sanctioned. Doc. 12 at 11; Doc. 13 at 1 n.1. Plaintiff also sought leave to file a

surreply, referencing in part the “fraud on the Court” allegation. Doc. 14 at 5. The then-presiding

district court judge, Judge John W. Broomes, denied the motion for leave to file a surreply, Doc.

15, and subsequently granted in part and denied in part the partial motion to dismiss. Doc. 17.

Judge Broomes did not address Plaintiff’s “fraud on the Court” allegation.

       Judge O’Hara subsequently held a scheduling conference on September 29, 2020. Doc. 18.

Although Plaintiff proceeds in forma pauperis, Doc. 6, he later purchased a transcript of that

conference, Doc. 26. Shortly after, Defendant moved for a protective order governing discovery

and indicated that Plaintiff opposed the request. Docs. 22-23. Plaintiff’s response accused

Defendant’s counsel of bad faith. Doc. 29 at 8-10. Judge O’Hara later granted the motion for

protective order based on good cause shown. Doc. 39 at 4.

       On November 5, Plaintiff filed his first motion to disqualify Judge O’Hara. Docs. 35-36.

Plaintiff accused Judge O’Hara of antagonism and “badgering” at the scheduling conference

because he raised the issue of Plaintiff’s litigation history and his financial ability to pay for

depositions. Doc. 36 at 10-13. Plaintiff argued this was an abuse of discretion and showed

favoritism and antagonism, which required Judge O’Hara to recuse. Id. at 12-13. Judge O’Hara

denied the motion, Doc. 38, and Plaintiff promptly objected, Docs. 42-43. The case was reassigned




                                                 2
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 3 of 36




to the undersigned while these objections were pending. Doc. 49. The undersigned subsequently

overruled Plaintiff’s objections. Doc. 51. In that order, the undersigned explained the deferential

standard for review of non-dispositive orders,3 id. at 1, and addressed but rejected Plaintiff’s

arguments, noting that, upon review of both the transcript and audio recording of the scheduling

conferences, Judge O’Hara’s decision to not recuse was not clearly erroneous and that Judge

O’Hara “was professional and occasionally firm but not disrespectful or inappropriate,” id. at 4-5.

         Discovery apparently then progressed for a brief period. Plaintiff noticed the deposition of

a defense representative, John Mudd, for January 21, 2021. Doc. 60. Plaintiff’s deposition was

noticed by Defendant for February 18. Doc. 70.

         On January 8, shortly after noticing the deposition of Mudd, Plaintiff filed a motion for

protective order to prevent Defendant’s corporate representative from attending depositions of any

fact witnesses. Docs. 61-62.4 The request was based on Plaintiff’s belief that Defendant’s

employees have committed fraud at the direction of Defendant’s in-house counsel and that any

corporate representative present at a deposition will potentially coach the witness. Doc. 62 at 5-9.

Judge O’Hara promptly denied the motion based on the District of Kansas’s Deposition

Guidelines, which specifically permit attendance by party representatives. Doc. 65 at 1-3. Plaintiff

sought reconsideration of this ruling the next day. Docs. 67-68. The request for reconsideration

was largely identical to the underlying motion. Judge O’Hara denied the motion for

reconsideration, Doc. 71, and that same day Plaintiff appealed that ruling to the undersigned on

grounds that Judge O’Hara abused his discretion, Docs. 73-74. The undersigned overruled the

objection. Doc. 75.


3
    The standard of review is “clearly erroneous or contrary to law.” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d
    1458, 1461-62 (10th Cir. 1988).
4
    Plaintiff requested expedited review of this motion, a practice he has continued for nearly every motion since.




                                                          3
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 4 of 36




         On January 12, Plaintiff filed a motion to compel, again requesting expedited review. Docs.

63-64. Plaintiff sought an order compelling Defendant to produce several documents that had been

redacted or withheld as privileged. The redactions apparently relate to notes or emails made at the

direction of or sent to Defendant’s in-house counsel after Plaintiff made his initial complaint of

discrimination. Plaintiff believed that these redactions conceal a fraud and that the crime-fraud

exception to attorney-client privilege applies. Defendant filed a response defending the claims of

privilege, Doc. 86, and in reply, Plaintiff made substantive arguments in favor of the motion but

also reiterated his claims of fraud and requested sanctions against Defendant for either directing

or allowing the fraud, Doc. 96. On February 10, Judge O’Hara denied Plaintiff’s motion to compel

in a detailed order. Doc. 97. Judge O’Hara found the claims of privilege valid and noted that

Plaintiff failed to support the claims of fraud. Id. at 7-14.

         At the conclusion of that order, Judge O’Hara also addressed “Plaintiff’s Litigation

Tactics.” First, Judge O’Hara noted that Plaintiff includes a lengthy and repetitive factual narrative

at the start of every motion, memorandum, and reply. Noting appreciation for Plaintiff’s “efforts

to provide context,” Judge O’Hara asked Plaintiff to “make a good-faith effort to trim his filings

down to only the essential facts and arguments for that particular issue.” Id. at 15-16. Second,

Judge O’Hara cautioned Plaintiff against using brackets within legal citations to insert his own

arguments into the caselaw. Id. at 16-17. Third, Judge O’Hara warned Plaintiff “about the

impropriety of antagonistic comments directed toward defense counsel,” which was apparently a

reference to some correspondence between the parties that had been attached to Defendant’s

response.5 Judge O’Hara stated, “The court is not aware of any behavior of defense counsel even


5
    One of the exhibits was an email memorializing a call between Defendant’s counsel and Plaintiff. At the conclusion
    of the email, Defendant’s counsel stated the following:
         At various times during our call this morning you stated that you were researching me, personally
         (referring several [sic] to where I went to school by name, making derogatory comments about my



                                                          4
         Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 5 of 36




coming close to meeting this standard and will not tolerate threats or unwarranted personal attacks

by plaintiff. Additional evidence of improper comments may result in sanctions under the court’s

discretion.” Id. at 17.

           Plaintiff filed an objection to that order on February 17. Doc. 100. That objection, which

remains pending, requested the following relief: that Judge O’Hara recuse; that the order denying

the motion to compel be set aside; that the warning to Plaintiff about his litigation tactics be

stricken; that Defendant be compelled to produce the underlying documents; and that Defendant’s

employees be sanctioned for fraud. Doc. 100 at 4-5. Plaintiff also accused Defendant’s counsel of

“concoct[ing] a litany of lies” regarding the statements she made in the email correspondence.

Doc. 100-1 at 15; see also supra footnote 5. Plaintiff also argued that Judge O’Hara violated due

process by including the warning in the order without first gathering evidence on the issue from

Plaintiff. Doc. 100-1 at 16.

           Meanwhile, Plaintiff filed a second motion to disqualify Judge O’Hara on January 22.

Docs. 81-82. The motion was based in part on the fact that Judge O’Hara allegedly demonstrated

bias by ruling on Plaintiff’s motion for a protective order but not ruling on the motion to compel.

Doc. 82 at 7.6 Judge O’Hara denied the second motion for disqualification, Doc. 83, and Plaintiff


           education), that you would be filing an ethics complaint against me, and on at least two occasions you
           indicated that you believed I would be disbarred (or was heading down the road of disbarment). When
           I asked what I had done to support an ethics complaint and disbarment you refused to tell me. I told you
           that you had crossed the line and your comments were inappropriate. I renew my request that in emails
           and during our meet and confer conferences that you cease attacks on my integrity and threats. You can
           certainly make a legal argument and state your legal position without the threatening and inflammatory
           attacks.
    Doc. 85-2 at 3.
6
      Plaintiff’s motions were filed on January 8 (motion for a protective order) and January 12 (motion to compel).
      Judge O’Hara denied the motion for a protective order on January 12 based on the District of Kansas Deposition
      Guidelines. The motion to compel was ruled on February 10, one day after it was fully briefed. Plaintiff’s
      dissatisfaction with Judge O’Hara’s timing for resolving these motions apparently stems from Judge O’Hara’s
      decision not to expedite briefing on the motion. Doc. 66. In so ruling, Judge O’Hara noted that Plaintiff had sought
      an extension of time to file the motion to compel, and as a result, he was disinclined to expedite briefing so that
      the deposition of Mudd could go forward as previously noticed by Plaintiff. Id. The undersigned notes that at the



                                                             5
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 6 of 36




sought review by the undersigned two days later, Docs. 87-88. The undersigned again overruled

Plaintiff’s objections. Doc. 98.

         On February 18, shortly after Judge O’Hara denied the motion to compel and warned

Plaintiff about his litigation tactics, Plaintiff filed a motion to sanction Defendant’s counsel for

misconduct. Doc. 103. That motion alleged that the statements made in the email, which Judge

O’Hara noted in his order, were lies and that Defendant’s counsel should be sanctioned. Id. at 2-

3.7 On February 19, Judge O’Hara also denied Plaintiff’s motion to serve additional interrogatories

beyond those previously allowed based on a failure to meet and confer and for lack of good cause

shown. Doc. 104.

         Around this time, however, discovery came to a halt. After certain email correspondence

between the parties was forwarded to Judge O’Hara’s chambers, Judge O’Hara entered a text entry

on February 17 staying all discovery given an ongoing dispute that had recently been brought to

his attention, noting that a written order would follow. Doc. 101.

         B.       Show-Cause Order

         On February 19, Judge O’Hara issued a show-cause order. Doc. 105. The show-cause order

began by detailing the history of the case outlined above. The stay of discovery and show-cause

order was initiated sua sponte after Defendant’s counsel requested a conference on February 12.

The previous day, Plaintiff had contacted Defendant’s counsel to postpone the deposition Plaintiff

had noticed of defense witness Mudd, as well as Plaintiff’s own deposition that had been noticed

by Defendant and was scheduled for February 18. Id. at 7; Doc. 105-1 at 1-3. The reason for the


    time of that order, there were still at least two-and-half months left in discovery, and Judge O’Hara resolved the
    motion within one day of it becoming ripe.
7
    This motion is still pending. But as explained below, the Court finds Plaintiff’s allegations against Defendant’s
    counsel to be baseless and without support, and thus finds Plaintiff has not set forth any grounds to impose
    sanctions against Defendant’s counsel. See infra Section II.C. The Court therefore denies Plaintiff’s motion for
    sanctions (Doc. 103).




                                                          6
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 7 of 36




postponement was that Plaintiff intended to appeal Judge O’Hara’s order denying the motion to

compel to the undersigned, and then seek an interlocutory appeal if needed. Doc. 105-1 at 5.

Plaintiff informed Defendant’s counsel that he “will NOT do any defendant witness deposition or

be deposed until the decision in ECF if [sic] fully appealed; which may go all the way to the 10th

Circuit.” Id. In responses to requests by Defendant’s counsel to confer, Plaintiff indicated he was

not available to discuss the matter save for a 15-minute window between 10am-11am that day, and

would not be available at all on February 15, 16, or 17—the three business days preceding his

scheduled deposition. Id. at 2; Doc. 105 at 7. Judge O’Hara noted that the “net result of all this is

that plaintiff has succeeded in unilaterally bringing the case that he filed to a screeching halt.” Doc.

105 at 8. This history, the dispute about the depositions, and the subsequent motion for sanctions

against Defendant’s counsel led Judge O’Hara to proclaim, “Enough is enough!” Id.

         Citing Rule 11, Judge O’Hara found that “Plaintiff has made numerous frivolous filings,”

including seeking reconsideration or review (or both) of nearly every order, despite those rulings

being largely discretionary. Id. at 9. Judge O’Hara acknowledged Plaintiff’s pro se status but noted

that it did not relieve him from complying with the rules. Id. at 10. Judge O’Hara noted that

Plaintiff frequently files for review without good cause to do so, relying instead on conclusory

statements. Id. at 11. Judge O’Hara correctly noted that the undersigned had discerned no errors

in any of his rulings and that Plaintiff had “abused the procedural vehicles of this court.” Id. Noting

that the case “cannot be litigated efficiently” on its current path, Judge O’Hara vacated the

scheduling order and stayed all discovery.8 Id. at 12.




8
    Judge O’Hara also stayed Defendant’s response deadline to Plaintiff’s objection to the motion-to-compel ruling
    (Doc. 100) and to the motion for sanctions (Doc. 103). Doc. 105 at 12.




                                                        7
      Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 8 of 36




        In accordance with Rule 11(c)(3), Judge O’Hara ordered Plaintiff to show cause to the

undersigned by March 5 why this case shouldn’t be dismissed as a sanction for abusive litigation

tactics. He also ordered Plaintiff to show cause why he should not be made to reimburse Defendant

for at least some of the attorney’s fees incurred in responding to his frivolous filings. Id. at 12-13.

Finally, he ordered Plaintiff to represent that he was “able and willing to abide by controlling rules

of procedure, case law, and the court’s discovery orders and, just as importantly, refrain from filing

frivolous discovery motions and equally frivolous motions for review of routine discovery

rulings.” Id. at 13.

        To date, Plaintiff has never directly responded to the show-cause order. Instead, he filed

more motions. On February 25, Plaintiff filed a motion for certificate of appealability. Docs. 108-

109. That motion requested that the undersigned certify an interlocutory appeal to the Tenth Circuit

on the questions of (1) whether Judge O’Hara’s “judicial cognizable misconduct” is grounds for

reversible error, and (2) whether the lack of a specific and detailed long history of Rule 11

violations in the show-cause order was grounds for reversible error. Doc. 109 at 9.

        To take up that motion and the show-cause order, and to “manage expectations” and “set

the tone for this case” going forward, the undersigned set this matter for an in-person hearing for

May 7 in the Kansas City, Kansas courthouse. Doc. 112 at 2. That order also cautioned the parties

that “[g]oing forward the Court anticipates an in-person hearing on any motion, objection, or

appeal filed before the undersigned so that this Court can efficiently manage its docket and re-

establish the tone of the litigation.” Id.

        C.      Motions Leading Up to the Hearing

        The hearing did not occur on May 7. Shortly after the undersigned issued the order setting

the hearing, Plaintiff filed a motion for reconsideration of that order. Docs. 113-114. That motion




                                                  8
        Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 9 of 36




also requested that Judge O’Hara be recused from this case because of judicial bias. Doc. 114 at

2-3. The undersigned set a telephone conference to take up the motion for reconsideration. In the

few days before that telephone conference took place, Plaintiff filed a motion to appoint a special

master, Docs. 117-118, and a third motion to disqualify Judge O’Hara, Docs. 120-121.9

          The motion to appoint a special master sought appointment of a third party to investigate

both Judge O’Hara and Defendant’s counsel and employees, partly on grounds that prior orders

by Judge O’Hara had referenced the undersigned’s rulings, which apparently rendered the

undersigned a witness in the case who could not decide these issues. Doc. 118 at 3-8. The third

motion to recuse Judge O’Hara alleged that Judge O’Hara demonstrated judicial bias by statements

made in the show-cause order and in other rulings. Doc. 121 at 10-11. The undersigned initially

removed the referral of the third motion to disqualify. But the following day, the undersigned

reconsidered that order and referred the motion to Judge O’Hara, as it is common for a judge to

handle motions for recusal brought against themselves. Doc. 125.

          On the phone conference on April 29, the undersigned denied Plaintiff’s motion for

reconsideration of the in-person hearing and reiterated that the hearing would go forward as

scheduled. Doc. 122. Plaintiff immediately filed an interlocutory appeal of the minute entry for

the call to the Tenth Circuit. Doc. 123.10 In light of the appeal, the Court canceled the May 7

hearing. Doc. 127.

          While the interlocutory appeal was pending, Plaintiff filed two more motions. The first

sought reconsideration of the order referring the third disqualification motion back to Judge

O’Hara. Docs. 128-129. That motion suggested that initially removing and then reinstating the


9
     In addition to the three formal motions, Plaintiff has requested Judge O’Hara’s recusal in several other filings, as
     noted throughout.
10
     Plaintiff purchased a transcript of that hearing. Doc. 134.




                                                             9
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 10 of 36




referral was an abuse of discretion and as a result, the undersigned should now recuse herself on

grounds of perceived bias. Doc. 129 at 2-3. Plaintiff’s second motion filed while the appeal was

pending was for a scheduling order, which requested that a scheduling order be issued so that

discovery could resume. Doc. 130 at 3. Defendant’s response deadline to these motions were

stayed until 14 days after the Tenth Circuit issued its mandate. Doc. 131.

       The Tenth Circuit dismissed Plaintiff’s interlocutory appeal for lack of jurisdiction on May

19. Doc. 136. The minute entry from the April 29 phone conference was not a final or immediately

appealable order, and thus the appeal was dismissed. Id. Following that dismissal, the undersigned

rescheduled the in-person hearing for June 9, indicating that the Court would take up the show-

cause order (Doc. 105), the motion for certificate of appealability (Doc. 108), and the motion to

appoint a special master (Doc. 117) at the hearing. Doc. 137.

       Plaintiff immediately moved for reconsideration of that order. Docs. 138-139. That motion

sought reconsideration of the hearing, recusal of both judges, and requested that Plaintiff’s other

motions be considered and decided. Doc. 139 at 3.

       On May 25, the undersigned granted Plaintiff’s request to reconsider the referral of the

third motion to disqualify, but then substantively denied the motion to disqualify Judge O’Hara.

Doc. 140. The undersigned also denied Plaintiff’s request to reconsider the hearing and denied

Plaintiff’s other requests for both judges to recuse. Id. at 8-9. In that order, the undersigned stated:

               The Court will hold the June 9, 2021 in person hearing as scheduled.
               It is unlikely that the Court will resolve any additional motions until
               after that hearing. To be clear, an unruled motion that is either
               currently pending or subsequently filed will not excuse either party
               from appearing at this hearing absent Court order. Absent further
               order, the Court will conduct the June 9, 2021 hearing as scheduled
               and the parties are ordered to attend. In addition, further motions for
               reconsideration about the June 9, 2021 hearing will likely be
               summarily denied and may prompt filing restrictions or result in
               other sanctions.




                                                  10
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 11 of 36




Id. at 9 (footnote omitted). Immediately following this order, Plaintiff filed a motion to vacate the

show-cause order, ostensibly under Rule 60, even though the show-cause order is not a final order.

Docs. 141-142. This motion, which remains pending, challenges the issuance of the show-cause

order and includes allegations of misconduct against both Judge O’Hara and Defendant’s counsel

and employees. Plaintiff also filed a motion for reconsideration of the order in Doc. 140, and again

requested recusal of both judges. Doc. 147. The Court denied the motion reconsideration, noting

that it “merely rehashes arguments that the Court has repeatedly rejected.” Doc. 150 at 2.

       Around this time, Defendant sought an extension of time to respond to the motion for a

scheduling order until after the June 9 conference. Doc. 143. Plaintiff initially told Defendant he

did not oppose the motion. Doc. 144 at 3. But after it was filed, Plaintiff changed his mind and

filed an opposition. Id. The Court granted the motion and extended Defendant’s response deadline

until 7 days after the June 9 hearing. Doc. 145.

       That same day, Plaintiff filed a motion to continue the June 9 hearing, Doc. 146, and a

slightly different but substantively identical amended motion a few days later, Doc. 149. In these

motions, Plaintiff sought to continue the June 9 hearing based on his unilateral determination that

the motion for a scheduling order (Doc. 130) should be taken up at the hearing, and that because

Defendant’s response deadline had been extended, the hearing must be continued as well. Noting

that “Plaintiff does not control what motions the Court considers and when,” the Court denied the

motion. Doc. 150 at 4. The Court reiterated that the June 9 hearing will go forward as scheduled

and will address the show-cause order (Doc. 105), Plaintiff’s motion for certificate of appealability

(Doc. 108), and Plaintiff’s motion to appoint a special master (Doc. 117). Id. Because Plaintiff had

previously been warned about filing repetitive motions, the Court informed Plaintiff that “any

future filings aimed at reconsidering, rescheduling, continuing, vacating, or otherwise obstructing




                                                   11
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 12 of 36




the June 9, 2021 hearing will likely result in a monetary sanction of $200.” Id. Plaintiff was also

again cautioned that any unruled motion that is either currently pending or subsequently filed will

not excuse his appearance at the hearing. Id. at 5.

          Plaintiff did file an additional motion to continue the status conference. Docs. 151-152.

The Court denied the motion but did not impose monetary sanctions because the Court was able

to determine that Plaintiff submitted the motion to the Clerk’s office for filing right before the

Court filed its order threatening monetary sanctions. Doc. 153. But the Court did state that

“Plaintiff is warned that the Court will very likely impose monetary or other sanctions on any

further filings of this nature.” Id.

          The next day, Plaintiff sent to chambers via email a copy of a Petition for Mandamus he

had filed with the Tenth Circuit. On June 8, the Tenth Circuit filed a letter in this case confirming

that an original mandamus action had been opened in the Tenth Circuit. Doc. 155. That action

requests that the Tenth Circuit disqualify both the undersigned and Judge O’Hara, that it vacate

the show-cause order, and that it issue an emergency stay of the June 9 hearing. See In re Jaiyeola,

Case No. 21-3100 (10th Cir.).11 Plaintiff paid the $500 filing fee.

          On June 8, Plaintiff emailed chambers and stated that the mandamus action had been filed

along with a request for an emergency stay, that “Plaintiff expects the Court to cancel the hearing

scheduled for June 9, 2021 (tomorrow)” because the district court cannot have a hearing on issues

that are pending before the Tenth Circuit, and that the “Court should NOTIFY Plaintiff if the Court

is going ahead with the hearing tomorrow.” The Court responded and informed Plaintiff that the

hearing would go forward as scheduled absent an order from the Tenth Circuit because the filings

did not divest the Court of jurisdiction or stay the case. Plaintiff responded, stating that “[t]he


11
     The Tenth Circuit has not yet taken any action in the mandamus action.




                                                         12
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 13 of 36




Court will be wrong to go ahead with the hearing tomorrow” based on Plaintiff’s belief that the

mandamus action divested the Court of jurisdiction. Plaintiff later emailed stating that he had been

in contact with the Tenth Circuit’s clerk’s office to inquire about the timing of a ruling on his

request for a stay.12

          D.       June 9 Hearing

          The Tenth Circuit did not issue any orders staying the June 9 hearing, and the hearing went

forward as scheduled.13 Plaintiff, Defendant’s counsel, and Defendant’s corporate representative

appeared. Judge O’Hara also attended at the invitation of the undersigned.

          At the start of the hearing, Plaintiff lodged an objection, stating, “[t]his hearing is wrong”

in light of his pending Tenth Circuit mandamus action. Plaintiff contended that his attendance was

“totally unnecessary” and that, although he obeyed the Court by attending, “anything decided at

this level is appealable all the way to the U.S. Supreme Court. District court doesn’t have the final

say. . . . This hearing is wrong by case laws.” The Court noted Plaintiff’s objection but informed

him that a pending mandamus action does not automatically divest a district court of jurisdiction,

see, e.g., Moore v. Busby, 92 F. App’x 699, 702 (10th Cir. 2004), before continuing with the

hearing.

          The Court proceeded to take up the motion to appoint a special master (Doc. 117) and the

motion for certificate of appealability (Doc. 108). After hearing arguments, the Court denied both

motions. Plaintiff declared he planned to appeal both rulings. The Court then took up the show-

cause order. Both parties provided detailed argument about the disputes in this case going back to




12
     Defendant’s counsel was copied on these emails.
13
     As stated on the record during the hearing, and as indicated during the April 29 phone conference, the Court held
     the hearing in person after having found it could safely do so considering the factors in District of Kanas
     Administrative Order 2021-5




                                                          13
      Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 14 of 36




the start, ostensibly related to whether the show-cause order was warranted in the first place. After

approximately two hours, the Court took the show-cause order under advisement and adjourned

the hearing.

       The following day, Plaintiff filed an objection to the presence of Judge O’Hara at the

hearing. Doc. 158. Plaintiff alleged that Judge O’Hara was present for most of the hearing, that he

sat in the jury box, that he “was glaring at Plaintiff in an [sic] hostile manner from his seated

position and when he walked around in the Courtroom,” that Judge O’Hara “got up a few times

and walk [sic] towards the door (to the back of Plaintiff) and that placed him to the right back of

Plaintiff and much closer to Plaintiff than from his sitting position,” and that Judge O’Hara

conferred with the undersigned during the hearing. Id. at 2. Plaintiff contends he “was harassed by

the hostile environment the Magistrate created by his presence and actions” during the hearing. Id.

at 3. He contends the undersigned ought to have prevented Judge O’Hara from attending the

hearing. Id.

II.    FINDINGS

       It is now for the undersigned to determine whether Plaintiff has satisfied the show-cause

order, whether sanctions are appropriate, and if so, what those sanctions should be. On this point,

the Court first notes that Plaintiff has never directly responded to the show-cause order. Rather

than address the concerns raised by Judge O’Hara in the show-cause order, Plaintiff has instead

attacked the very existence of the show-cause order itself. But it is clear from his many other

filings, and from his statements at the hearing, that Plaintiff contends that (1) the show-cause order

was not warranted, (2) he does not engage in repetitive or frivolous filings, (3) his misconduct

allegations against the Court and Defendant’s counsel are meritorious, and (4) his own conduct or




                                                 14
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 15 of 36




litigations habits are appropriate. Accordingly, the Court makes the following findings on those

four issues.

       A.      Show-Cause Order

       The Court first finds that the show-cause order was warranted and that Judge O’Hara was

warranted in issuing it. As detailed in the Background Section above, Plaintiff’s conduct has been

combative, abusive, and vexatious. He has shown an unwillingness to follow Court orders or rules

of procedure. And despite being previously warned, Doc. 97 at 15-17, his conduct has continued

unabated.

       Second, the Court finds that Plaintiff’s repeated attacks on the show-cause order are

unavailing. He outlines those attacks in his motion for certificate of appealability, Doc. 108, and

his motion for appointment of special master, Doc. 117. The Court denied both motions at the June

9 hearing because neither supported the relief sought and instead simply sought to elevate the

show-cause order to a different authority for review. See Doc. 157. Additionally, Plaintiff’s claims

that he was denied due process are unavailing. See Mellott v. MSN Commc’ns, Inc., 513 F. App’x

753, 754 (10th Cir. 2013) (“There is no merit in Mr. Olsen’s contentions that the district court

impermissibly expanded the proceedings sua sponte, denied him due process by declining to allow

him to testify as a witness, or impermissibly imposed the inherent-power sanction without

undertaking any further proceedings (such as an additional hearing) after the remand.”).

       Third, Plaintiff has also sought to vacate the show-cause order under Rule 60. Docs. 141-

142. The Court previously declined to rule on this motion before the hearing because Plaintiff was

forewarned that any pending or newly filed motions would not continue the June 9 hearing, and

Plaintiff’s motion appears to be a thinly veiled attempt to do just that. But considering the motion

now, the Court first notes that to the extent Plaintiff intended this filing to be his response to the




                                                 15
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 16 of 36




show-cause order, it is untimely by almost three months. Second, Plaintiff’s attempt to set aside

the show-cause order under Rule 60 is not appropriate, as Rule 60 applies to final orders only.

Trujillo v. Bd. of Educ. of Albuquerque Pub. Schs., 212 F. App’x 760, 765 (10th Cir. 2007). The

show-cause order is not a final order. It is an interlocutory order, as is any ruling on Plaintiff’s

motion to vacate the show-cause order, which is not otherwise appealable. But even to the extent

the Court is empowered to reconsider interlocutory orders, see id., Plaintiff has not demonstrated

he is entitled to the relief he seeks. Rather, as detailed in this order, the Court finds the show-cause

order to be an appropriate response to Plaintiff’s conduct. Accordingly, his motion to vacate the

show-cause order (Doc. 141) is denied.

       Fourth, the Court finds that Plaintiff has failed to substantively respond to Judge O’Hara’s

show-cause order. At the hearing, Plaintiff indicated that his motion for certificate of appealability

was his response. But that motion primarily sought to appeal what Plaintiff characterized as

judicial misconduct. Although Plaintiff has filed many other documents that challenge the

existence of the show-cause order, impugn Judge O’Hara for filing it, or demand that it be vacated,

he has never shown cause in writing why this case should not be dismissed, why he should not be

made to pay Defendant’s attorney’s fees, or whether he is willing and able to abide by controlling

rules of procedure, case law, or the Court’s orders, and refrain from filing frivolous motions. See

Doc. 105 at 12-13.

       B.       Repetitive, Frivolous, and Abusive Filings

       At the June 9 hearing, Plaintiff denied he has ever made any repetitive filings in this case.

The Court disagrees and finds Plaintiff has engaged in repetitive, frivolous, and abusive filings.

Plaintiff has filed no less than three formal motions to disqualify Judge O’Hara and has raised the

issue in several other filings as well. Plaintiff has also sought recusal of the undersigned or sought




                                                  16
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 17 of 36




sanctions against Defendant several times. The fact that these filings have not been identical or

have been titled differently does not mean that they are not repetitive or abusive.

       The Court also finds Plaintiff has abused motions for reconsideration or review. While

these motions are generally available to all litigants in all cases, they are relatively rare. But

Plaintiff has filed at least five motions for reconsideration and at least four motions for review, in

addition to the myriad other motions filed which often seek similar relief. As noted by Judge

O’Hara, many of these motions are regarding orders within the Court’s discretion, and Plaintiff

has failed to apply the appropriate deferential standard. In many of Plaintiff’s motions for review,

he alleges the underlying decision was clearly erroneous or contrary to law, but never points to

any evidence supporting this conclusion. In many of Plaintiff’s motions seeking review or

reconsideration, Plaintiff makes little to no effort to actually apply the standard he recites. The

Court, as it has in nearly every order, acknowledges that Plaintiff is pro se, and that his briefs are

therefore given more latitude. Hall, 935 F.2d at 1110. But Plaintiff’s briefs also demonstrate that

he is a more-skilled pro se advocate than most. He clearly researches and cites to generally

applicable legal standards. But his demands for relief are generally just conclusory.

       The Court also finds that Plaintiff files motions or appeals or takes other actions to

improperly and unilaterally manipulate the schedule in this case. For example, to avoid the in-

person hearing, Plaintiff filed several motions before filing an interlocutory appeal that at least

briefly delayed the hearing. After that improper appeal was dismissed and additional motions were

denied, Plaintiff filed a mandamus action and then demanded the Court continue the hearing as a

result. To be clear, the Court acknowledges the authority of the Tenth Circuit to review any final

or otherwise appropriately appealable orders of this Court and will abide by Tenth Circuit orders.

But Plaintiff’s conduct, along with statements made at the hearing, indicate that he files in the




                                                 17
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 18 of 36




Tenth Circuit so that he can stop the proceedings in this case. He is abusing the district court as

well as the appellate court for his own benefit. He also filed motions to continue the hearing

because he had independently determined other motions should be taken up instead. See, e.g., Doc.

146 at 4 (“If the Scheduling Order is not going to be part of the status conference on June 9, 2021,

Plaintiff wants the Court to reschedule the status conference till after June 16, 2021.”). Notably,

this motion came just three days after the Court issued an order stating, “The Court will hold the

June 9, 2021 in person hearing as scheduled. . . To be clear, an unruled motion that is either

currently pending or subsequently filed will not excuse either party from appearing at this hearing

absent Court order.” Doc. 140 at 9. Again, the Court does not deny litigants the right to seek relief

where appropriate. But Plaintiff’s conduct crosses the line and seeks to unilaterally control the case

to suit his own needs only.

       C.      Misconduct Allegations Against Court and Defense Counsel

       The Court next finds that Plaintiff’s repeated allegations of judicial misconduct and bias

are not only baseless and unwarranted, but they represent an inappropriate intent to delay this case

and baselessly attack anyone who crosses Plaintiff. As the Court has frequently ruled during this

case, there are no circumstances in this case that would call into question the neutrality of either

Judge O’Hara or the undersigned. Rather, Plaintiff seems to respond to any order he does not like

with allegations of bias, which is neither proper nor productive. While the Court does not deny

that a litigant has the right to raise issues of judicial misconduct where warranted, seeking to

disqualify judges is more of the rule for Plaintiff than the exception, as discussed further below.

The Court finds this repeated conduct calls into question the good faith of Plaintiff’s claims.

       The Court further finds Plaintiff has levied inappropriate misconduct allegations at

Defendant’s counsel, including in briefs, a motion for sanctions, and during communications




                                                 18
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 19 of 36




between the parties. Plaintiff’s statements in briefs and the motion for sanctions speak for

themselves. He has accused Defendant, Defendant’s counsel, and many of Defendant’s employees

of fraud, alteration of documents, or other unethical conduct. To date, the Court has seen no

evidence that would support any of these accusations.

          At the June 9 hearing, and in other briefs, Plaintiff argued that it was wrong of Judge

O’Hara to include a caution about the impropriety of antagonistic comments directed toward

defense counsel in the show-cause order without first investigating and giving Plaintiff a chance

to tell his side of the story. This is not correct. See Mellott, 513 F. App’x at 754. The undersigned

also notes that Plaintiff was given a chance to tell his side of the story—by responding to the show-

cause order. That is quite literally the point of a show-cause order. But Plaintiff never did. Instead,

he argued that Judge O’Hara committed misconduct by issuing the show-cause order in the first

place.

          Plaintiff also denied that he ever threatened Defendant’s counsel with an ethics complaint,

impugned her credentials, or said she was on a path to disbarment. The Court does not find

Plaintiff’s denials on this issue credible. Defendant’s counsel provided the Court with emails

between her and Plaintiff summarizing phone calls, as became her practice during the course of

this litigation. When she asked Plaintiff to stop making derogatory comments about her personally

and professionally, see supra footnote 5, Plaintiff never denied making those statements in the

follow-up email.14 Instead, he reiterated that Defendant should file a motion if it had any issues

with Plaintiff. Given Plaintiff’s conduct in this case, the Court finds it incredible that Plaintiff

would not have denied Defendant’s counsel’s statements at the time had they not been true. Indeed,



14
     Defendant’s counsel provided the Court with a copy of this email at the hearing. It is attached to the minute entry.
     Doc. 157. The timestamp on the emails reflects a one-hour time difference, which makes the response emails
     appear to have been sent before the emails they were responding to.




                                                           19
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 20 of 36




at several points during the hearing, Plaintiff called Defendant’s counsel a liar or said she was not

being truthful. He also suggested that Defendant eventually would replace her as counsel for her

misconduct. Given these considerations, as well as Plaintiff’s other conduct in this case, the Court

finds Plaintiff has baselessly, inappropriately, and unfairly attacked Defendant’s counsel.

       D.      Plaintiff’s Conduct

       The Court next finds that Plaintiff has resisted nearly all efforts to manage this case going

forward, especially as it relates to the June 9 hearing. That hearing was initially scheduled

specifically to reestablish the tone and path forward in this case. See Doc. 112 at 2. An order setting

a hearing in a case with contested issues is generally unremarkable. But in this case, it spawned a

telephone conference, eleven motions, an interlocutory appeal, and a petition for mandamus.

Plaintiff’s conduct is very clearly an abuse of the judicial process and the Court’s right to control

its own docket.

       The Court further finds that Plaintiff’s conduct leading up to and during the June 9 hearing

was disrespectful and underscores the apparent disdain he has for the Court’s authority. As

described above, Plaintiff informed the Court via email that he “expects the Court to cancel the

hearing” and that the “Court will be wrong to go ahead with the hearing tomorrow.” At the hearing,

he stated that it was “wrong” and that compelling his attendance to “mingle” with Defendant was

“totally unnecessary.” While the Court does not expect litigants to uniformly agree with its rulings,

it does expect them to respect those rulings. To Plaintiff’s credit, he did appear at the hearing. But

his tone, demeanor, and attitude towards both the Court and Defendant’s counsel, both leading up

to and during the hearing, was at times disrespectful.

       The Court also finds that Plaintiff is unrepentant for this behavior in this case. Indeed, he

placed most of the blame on a “conspiracy” by Judge O’Hara, whom he also accused of lying. He




                                                  20
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 21 of 36




recognized that he files a lot of things but indicated he would continue this practice unchanged to

preserve issues for appeal. The only prudent change Plaintiff sees to make going forward is to start

recording all conversation with Defendant’s counsel. The Court finds Plaintiff’s lack of contrition,

recalcitrance, and want of introspection troubling.

       Finally, and significantly, following the hearing Plaintiff filed an “Objection” to Judge

O’Hara’s presence at the hearing. Doc. 158. In that Objection, Plaintiff makes several allegations,

including that Judge O’Hara “was glaring at Plaintiff in an [sic] hostile manner from his seated

position and when he walked around in the Courtroom,” that Judge O’Hara “got up a few times

and walk [sic] towards the door (to the back of Plaintiff) and that placed him to the right back of

Plaintiff and much closer to Plaintiff than from his sitting position,” and that Judge O’Hara

conferred with the undersigned during the hearing. Doc. 158 at 2. Plaintiff alleges he “was harassed

by the hostile environment the Magistrate created by his presence and actions . . . .” Id. at 3.

       To be clear, Judge O’Hara attended the June 9 public hearing at the invitation of the

undersigned. He sat respectfully in the jury box during the hearing. The undersigned presided over

and observed the hearing and specifically finds that at no time did Judge O’Hara glare at Plaintiff,

in a hostile manner or otherwise. Judge O’Hara’s position in the jury box was on the opposite

corner of the courtroom from where Plaintiff sat. Judge O’Hara did stand up and walk to the gallery

to confer briefly with his law clerk, who was also in attendance. But he always remained on the

opposite side of the courtroom from Plaintiff. After Defendant provided an email for the Court’s

review, the undersigned shared the document with Judge O’Hara, who then shortly thereafter

apologetically informed the undersigned that he had to step out to attend to other court matters.

The Court therefore specifically and directly rejects Plaintiff’s suggestion that Judge O’Hara’s

presence at the hearing created a hostile environment. The Court finds Plaintiff’s objection to be




                                                 21
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 22 of 36




without merit. This objection simply reflects Plaintiff’s continued and unfounded attempt to

baselessly attack a member of the judiciary.

          E.     Plaintiff’s Other Litigation

          Finally, the Court addresses Plaintiff’s conduct in other cases. Plaintiff has filed at least

three cases in other districts. The Court takes judicial notice of those cases. See Samuels v.

McDonald, 723 F. App’x 621, 622 n.1 (10th Cir. 2018) (taking judicial notice of another court’s

public docket); Fed. R. Evid. 201(b)(2) (allowing a court to take judicial notice of a fact that cannot

be reasonably disputed because it “can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned”). The Court also notes that Plaintiff mentioned one of

these other cases during the hearing. Plaintiff’s conduct in these other cases demonstrates a

troubling pattern and supports the conclusion that his conduct in this case is not isolated.

          In an earlier employment-discrimination case filed by Plaintiff in 2000, he was initially

represented by counsel, but his counsel later sought to withdraw because “the actions [Plaintiff]

wishes me to take are frivolous” and despite being told as much, Plaintiff was not deterred. See

Jaiyeola v. Carrier Corp., Case No. 5:00-cv-01578-LEK-GJD, Doc. 69 at 2-3 (N.D.N.Y. Jan. 30,

2008). In another employment-discrimination case, Plaintiff was initially represented by counsel.

After that relationship broke down, counsel withdrew, and Plaintiff proceeded pro se. After that

point, Plaintiff began filing motions for reconsideration of orders, motions to strike, and other

objections. See generally Jaiyeola v. Federal-Mogul Corp., Case No. 1:09-cv-01130-PLM (W.D.

Mich.).

          More recently, Plaintiff has extensively litigated a products-liability action in the Western

District of Michigan. See Jaiyeola v. Toyota Motor N. Am. Inc., No. 1:17-cv-562 (W.D. Mich.)

(referred to here as “Toyota” and with reference docket numbers in that case). That case shares




                                                   22
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 23 of 36




many similarities with this case. Plaintiff has frequently sought reconsideration and filed numerous

frivolous motions. The court in Toyota eventually found that Plaintiff “unreasonably taxed this

Court’s very limited resources with numerous motions that are patently frivolous” and issued a

“Warning to Plaintiff” that “in the event he again files such meritless or frivolous motions or

pleadings, the Court will impose sanctions on Plaintiff sufficient to curtail such conduct, up to and

including dismissal of Plaintiff’s lawsuit.” Toyota, Doc. 183 at 12-13.15

          In that same case, after several rulings by the magistrate judge, Plaintiff moved for

disqualification under 28 U.S.C. § 455 on grounds that the magistrate judge was biased and

prejudiced against him (Toyota, Docs. 254, 266)—something Plaintiff has also repeatedly sought

in this case for both the undesigned and Judge O’Hara. Plaintiff also sought sanctions against

defense counsel for misconduct—something he has also done here.

          The court eventually granted summary judgment to the defendants in the Toyota case. Id.

at Docs. 260, 304, 305. But even after the case was terminated, Plaintiff sought to disqualify a

newly reassigned magistrate judge on grounds that she was biased and prejudiced, id. at Doc. 332,

as well as the assigned district judge, id. at Doc. 339. Because of “Plaintiff’s continued, repetitive

filings,” Plaintiff was placed on Restricted Filer status, and no additional filings by Plaintiff were

permitted “absent an order of the Court upon a motion for leave to file by Plaintiff, showing good

cause for the filing.” Id. at Doc. 342 at 2-3.

          On appeal, Plaintiff reiterated his claims of judicial bias and misconduct, but the Sixth

Circuit rejected them. Jaiyeola v. Toyota Motor N. Am., Inc., 2021 WL 518155, at *5 (6th Cir.

2021) (“Jaiyeola alleges that the magistrate judge and the district court judge were both biased



15
     Examples of these motions include a motion to sanction opposing counsel for viewing Plaintiff’s LinkedIn internet
     profile, motions to disqualify opposing counsel, and extensive litigation over whether Plaintiff should be able to
     bring his four children, three of whom were under the age of 10, to depositions.




                                                          23
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 24 of 36




against him, thus requiring their recusal or disqualification. . . . Jaiyeola has failed to make such a

showing”).16 The Sixth Circuit generally affirmed the district court’s decisions but remanded for

consideration of a motion that had been improperly deemed moot. The district court denied that

motion on remand, Toyota, Doc. 352, but Plaintiff is currently seeking reconsideration of that

ruling, id. at Doc. 353. In his request for reconsideration, Plaintiff has requested the court appoint

a special master to investigate whether the defendant lied in its summary judgment briefing—

again, something he has requested in this case. The Court notes that, although judgment was

entered in Toyota on August 5, 2019, filings in that case have continued fairly steadily through

May 2021.

          In citing these other cases, the Court does not opine on the propriety of any order or ruling

in those underlying cases. Nor does the Court dispute that a party is within their rights to file a

non-frivolous motion where necessary. Rather, these cases, and Toyota in particular, demonstrate

that Plaintiff’s conduct in this case is not an aberration. Rather, Plaintiff’s conduct in this case

appears to be his modus operandi. These other cases underscore the observations of this Court that

Plaintiff is disinclined to litigate in good faith and fully submit himself to the authority of any court

or abide by the Federal Rules of Civil Procedure. He repeatedly challenges rulings, unduly taxes

judicial resources, and where he cannot succeed on the merits, he turns to allegations of bias and

seeks disqualification of judges.




16
     Plaintiff has actually filed two other appeals in the Toyota case besides this one. One was denied as interlocutory—
     just as an earlier appeal in this case was. Jaiyeola v. Toyota Motor Mfg. N. Am., Case. No. 18-1483 (6th Cir.). And
     another appeal is still pending and is regarding the district judge’s imposition of filing restrictions, among other
     things. Jaiyeola v. Toyota Motor N. Am., Inc., Case No. 21-1002 (6th Cir.).




                                                           24
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 25 of 36




III.    ANALYSIS

        Based on the above findings, and particularly on the undersigned’s own observations of

Plaintiff, the Court finds that sanctions are warranted. The Court must next consider what those

sanctions should be.

        A court has an inherent power to regulate the activities of vexatious or abusive litigants

after appropriate notice is given. Ayala v. Holmes, 29 F. App’x 548, 551 (10th Cir. 2002). Rule

11(b) of the Federal Rules of Civil Procedure states that, for every pleading, filing, or motion

submitted to the Court, an attorney or unrepresented party certifies that “it is not being presented

for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

cost of litigation,” that all claims or “legal contentions are warranted by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new

law,” and that factual contentions have evidentiary support. Under Rule 11(c)(3), the Court is

empowered to order a party “to show cause why conduct specifically described in the order has

not violated Rule 11(b).” If, after notice and opportunity to respond, a court determines that a party

has violated Rule 11(b), it may impose sanctions. See King v. Fleming, 899 F.3d 1140, 1148 (10th

Cir. 2018). These sanctions must be limited to what can deter future bad conduct. Id. The

imposition of sanctions under Rule 11 is within the discretion of the court. Id. at 1147.

        One available sanction is dismissal. Id. at 1149-50. Although dismissal is an “extreme

sanction” not “to be taken lightly,” it is a permissible option, because “district court judges need

to be able to control their courtrooms.” Id. at 1149. In considering whether dismissal or some lesser

sanction is appropriate, the Tenth Circuit requires consideration of five factors. These factors are:

               (1)     the degree of prejudice to the opposing party caused by the
                       misconduct;
               (2)     the amount of interference with the judicial process;
               (3)     the culpability of the litigant;




                                                 25
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 26 of 36




                   (4)      whether the party has been warned that dismissal would be
                            a likely sanction for noncompliance; and
                   (5)      the efficacy of lesser sanctions.

See id. at 1150.17 The first three factors aid the Court in deciding whether to apply any sanction.

Id. at 1150 n.15. The last two inform on whether dismissal or a lesser sanction is appropriate. Id.

          A.       Degree of Prejudice to Defendant

          The first factor considers the prejudice to the opposing party. On this point, the Court has

no trouble concluding that Plaintiff’s conduct has been prejudicial to Defendant. This is a

straightforward employment-discrimination case. It has now been pending for a year and a half

and should now be in the midst of dispositive-motion briefing. But because of Plaintiff’s conduct,

it has been stalled since at least February, with discovery still unfinished. Additionally, Plaintiff’s

repetitive filings have undoubtedly caused Defendant to incur unnecessary fees. At the hearing,

Defendant’s counsel indicated that Defendant had incurred over $8,000 in fees since the issuance

of the show-cause order, not including the time spent preparing for and attending the hearing.

Accordingly, the Court finds Defendant has been prejudiced by Plaintiff’s conduct. This factor

suggests that a sanction of some sort is warranted.

          B.       Interference with Judicial Process

          The second factor considers the interference with the judicial process. As found above,

Plaintiff has engaged in frequent and repetitive filings that have consumed an inordinate amount

of the Court’s limited time and resources. For example, the in-person hearing was originally

noticed on April 14. Doc. 112. From that time until June 9, when the hearing finally occurred,

Plaintiff filed eleven motions, one appeal (which forced the hearing to be rescheduled), and a




17
     The Tenth Circuit has recognized that these factors are appropriately considered for cases arising under Rule 11 or
     a court’s inherent power to sanction. King, 899 F.3d at 1150.




                                                           26
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 27 of 36




mandamus action with the Tenth Circuit. The Court also had to convene a phone conference to

discuss the in-person hearing. Up until the day before the hearing, Plaintiff was emailing chambers,

stating that he “expect[ed]” this Court to cancel the hearing. These repeated and mostly frivolous

filings and Plaintiff’s disregard for the Court’s authority to manage its case unduly interfered with

the judicial process. See Quarrie v. N.M. Inst. of Min. & Tech., 621 F. App’x 928, 934 (10th Cir.

2015).

         Accordingly, this factor weighs in favor of imposing sanctions. Further, the amount of

disruption caused by Plaintiff forces the Court to consider dismissal with prejudice as a possible

sanction. See King, 899 F.3d at 1151 (“Greater degrees of obstruction help justify a dismissal

sanction.”).

         C.     Culpability of Litigant

         The third factor is the culpability of the litigant. This factor weighs in favor of sanctions.

The difficulties in this case appear to be driven exclusively by Plaintiff and his unrelenting

litigation habits. The Court acknowledges that Plaintiff is pro se. But being pro se does not excuse

him from complying with the Federal Rules of Civil Procedure or court orders. The Court also

notes that many of Plaintiff’s filings in this case came after he was sanctioned for similar conduct

in the Western District of Michigan. See Toyota, Doc. 342 at 2-3 (filing restrictions entered

December 16, 2020).

         The Court notes that Plaintiff claims that he was once told by a judge on the Sixth Circuit

that he must seek review or reconsideration of every order to preserve it for appellate review.

While most issues must be presented to a district court at least once to preserve an issue for appeal,

the Court is unaware of any rule that requires motions for reconsideration or review to preserve an




                                                  27
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 28 of 36




issue for appeal. Nor can this mistaken belief be squared with the repeated cautions Plaintiff has

been given about his repetitive or frivolous filings habits.

          Finally, the Court notes that Plaintiff has been unremorseful about his conduct and does

not agree that any of his conduct was inappropriate. At the hearing, he refused to acknowledge that

he has ever filed repetitive or frivolous motions. He also argued that the show-cause order

demonstrates a conspiracy against him by Judge O’Hara and that Judge O’Hara lied. The only

change he recommended going forward was that Plaintiff should record all his conversations with

Defendant’s counsel.18 Plaintiff’s obstinance on this issue presents a troubling lack of

accountability and lends weight to a finding of culpability.

          Based on the analysis of these first three factors, the Court is convinced that some form of

sanctions is appropriate and necessary. See King, 899 F.3d at 1150 n.15. Accordingly, it turns to

the remaining two factors to determine whether dismissal or some lesser sanction is appropriate.

          D.       Prior Warnings

          The fourth factor asks whether Plaintiff has been warned that dismissal could result as

sanction. Where warnings have been given, dismissal as a sanction is more appropriate. Id. at 1153.

Here, Judge O’Hara specifically cautioned Plaintiff to show cause why this case should not be

dismissed as a sanction for abusive litigation tactics—a caution Plaintiff essentially ignored. Doc.

105 at 12. Judge O’Hara also ordered Plaintiff to confirm that he is willing and able to follow the

rules, court orders, and to refrain from filing frivolous discovery motions and frivolous motions

for review. Id. at 13. The undersigned has also warned Plaintiff that monetary or other sanctions




18
     Plaintiff also said he believed Defendant should get another attorney because Defendant’s counsel “has really made
     this certainly toxic.”




                                                          28
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 29 of 36




may result from further abusive filings. Accordingly, the Court finds Plaintiff was given fair

warning that his conduct may result in sanctions, including dismissal.

        E.      Efficacy of Lesser Sanctions

        The fifth factor is the efficacy of lesser sanctions. This requires the Court to consider

whether dismissal or some lesser sanction would be appropriate. “Where lesser sanctions would

be effective, a dismissal sanction is less likely to be justified.” King, 899 F.3d at 1153. On this

point, the Court notes that it has spent substantial time considering what sanctions are appropriate

in this case. Any sanction must account for the prejudice to Defendant and the abuse of judicial

resources, and it must also sufficiently chastise Plaintiff and provide a workable path forward for

this case—if the case is to survive.

        Frankly, the Court harbors doubt that any lesser sanction than dismissal will be effective.

To this end, the Court notes Plaintiff’s conduct in his other litigation. In the Toyota case, Plaintiff

was given several warnings and was eventually given filing restrictions. But his filings continued,

and they have continued despite judgment in that case being entered nearly two years ago. Thus,

it is questionable whether filing restrictions will deter Plaintiff.

        It is also unclear whether monetary sanctions will impact Plaintiff’s conduct. This Court

previously threatened to impose a monetary sanction of $200 for any additional motions to

continue the June 9 hearing. Doc. 150 at 4. Instead, Plaintiff changed tactics and filed an original

action with the Tenth Circuit seeking that same relief, for which he paid a $500 filing fee. At the

hearing, Plaintiff indicated he lives on disability benefits and pay-day loans. But he is clearly

willing and able to spend money on this case, as he has filed three appeals and ordered several

transcripts. Thus, although it appears Plaintiff could afford to pay at least some monetary sanctions,

it is unclear whether monetary sanctions will be effective in deterring his conduct.




                                                   29
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 30 of 36




          The Court has also considered allowing this case to proceed while imposing limitations on

future discovery and more stringent oversight. However, Plaintiff’s conduct leading up to the June

9 hearing demonstrates that such restrictions may only exacerbate the situation and expend even

more judicial resources, given that Plaintiff seems unwilling to accept the authority of any judicial

officer with whom he disagrees.

IV.       SANCTIONS AND ORDERS

          Based on the above background, findings, and analysis, the Court finds that it would be

well within its discretion to dismiss this case with prejudice as a sanction for Plaintiff’s

misconduct. But the Court acknowledges that dismissal is a severe result. And where this case

could reach resolution on the merits under strictures of lesser sanctions, the Court is inclined to

take that path and give Plaintiff a final chance.

          Accordingly, the Court imposes the following sanctions and orders to manage this case

going forward.

                      Plaintiff’s deposition will take place in person at the Kansas
                       City, Kansas courthouse within 30 days of this order. The
                       deposition will be scheduled on a date that Judge O’Hara is
                       available to preside over any disputes that arise. Plaintiff is
                       permitted to lodge non-frivolous objections to questions as
                       appropriate, but he will be required to answer questions after
                       lodging the objections in accordance with Rule 30(c)(2). Any
                       attempts by Plaintiff to frustrate, postpone, continue, reschedule,
                       reconsider, or otherwise obstruct this deposition will likely
                       result in additional sanctions, including dismissal with
                       prejudice.

                      Discovery in this matter will close within 45 days of this order.19
                       Any attempts by Plaintiff to frustrate, postpone, continue,
                       reschedule, reconsider, or otherwise obstruct the close of



19
     This deadline reinstates the approximate timeline of discovery from the time the show-cause order was entered.
     Discovery was originally scheduled to close on March 31, 2021, Doc. 19 at 2, but Judge O’Hara stayed discovery
     on February 17, see Doc. 101.




                                                        30
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 31 of 36




                         discovery will likely result in additional sanctions, including
                         dismissal with prejudice.

                        Plaintiff may re-notice the deposition of John Mudd to occur
                         within the remaining time for discovery.20

                        Either party may notice up to two additional depositions, to be
                         completed within the remaining time for discovery. To the
                         extent both parties consent, these depositions may occur by
                         remote means, such as Zoom. Otherwise, the depositions will
                         take place in person at the Kansas City, Kansas courthouse. To
                         the extent either party determines additional depositions are
                         warranted, they may file an appropriate and targeted motion.21

                        Previous limitations on interrogatories and requests for
                         admission remain. See Doc. 19 at 5. The parties may serve
                         additional interrogatories or requests for admission only to the
                         extent that party had not yet exhausted the limits as of February
                         17, when discovery was stayed. All written discovery must be
                         commenced or served in time to be completed by the close of
                         discovery.

                        Deadlines in the original scheduling order that had expired as of
                         February 17 will not be reset.

                        Any further motions filed by Plaintiff that are denied and
                         deemed frivolous by this Court will result in at least a $200
                         monetary sanction but may include additional sanctions,
                         including dismissal with prejudice. Requests to disqualify either
                         the undersigned or Judge O’Hara will be deemed frivolous if
                         based on similar allegations as his previous motions or if sought
                         simply because Plaintiff disagrees with court orders. Improper
                         attempts to appeal interlocutory orders will be deemed frivolous.
                         Plaintiff is cautioned that deficient appeals of non-final orders
                         will not divest this Court of jurisdiction nor excuse his
                         compliance with this order. See Quarrie, 621 F. App’x at 934;
                         Syngenta, 2020 WL 4333559, at *5. Unwarranted or rote
                         motions for reconsideration or review that fail to set forth valid

20
     Mudd’s deposition was originally postponed by Plaintiff pending his objection to Judge O’Hara’s order denying
     his motion to compel. See Doc. 105 at 7-8. The undersigned takes up and denies Plaintiff’s objection below.
21
     At the June 9 hearing, Plaintiff stated that if he is compelled to do his deposition in person, then he will likely insist
     on in-person depositions for Defendant’s employees as well. He further stated, “And they’re not going to—they’re
     not going to like it either, because people don’t like face-to-face their deposition.” Plaintiff is cautioned that he
     must abide by the District of Kansas’s Deposition Guidelines. Any improper conduct during a deposition may
     result in additional sanctions, including dismissal of this case with prejudice and without further notice.




                                                              31
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 32 of 36




                   grounds for reconsideration or review, and which are
                   subsequently denied, will be deemed frivolous. Plaintiff is also
                   cautioned that any other repetitive, abusive, or vexatious motion,
                   including a frivolous interlocutory appeal, may result in
                   additional sanctions, including additional monetary sanctions in
                   the form of attorney’s fees or dismissal with prejudice.

                  Any contested motion will likely be set for an in-person hearing
                   in Kansas City, Kansas, and will likely be set on short notice
                   given the schedule in this case. Any attempts to frustrate,
                   postpone, continue, reschedule, reconsider, or otherwise
                   obstruct a hearing will likely result in additional sanctions,
                   including dismissal with prejudice.

                  Retributive, unsupported, or baseless allegations of misconduct
                   against Defendant or its employees or counsel may result in
                   additional sanctions against Plaintiff, including monetary
                   sanctions or dismissal with prejudice.

                  A final pretrial conference will be set by Judge O’Hara for
                   approximately two weeks following the close of discovery. At
                   that time, Judge O’Hara will also set a dispositive-motion
                   deadline. A trial date will be set after dispositive motions are
                   decided to the extent necessary.

                  Finally, Plaintiff is not permitted to file any additional
                   documents in this district court action until he files a one-
                   page certificate in this action certifying that he “has received
                   and read the Court’s June 18, 2021 memorandum and order
                   in its entirety.” This certificate shall be filed as soon as
                   possible but not later than June 25, 2021. Any filing made in
                   contravention of this directive will be stricken and other
                   sanctions may be imposed, including dismissal with
                   prejudice.

       Plaintiff is strongly cautioned that failure to abide by these sanctions and follow these

orders will likely result in the imposition of additional sanctions, including dismissal of this case

with prejudice and without further notice. Plaintiff is also cautioned that any attempt by him to

frustrate, postpone, continue, reschedule, reconsider, or otherwise obstruct these sanctions and

orders will likely result in the imposition of additional sanctions, including dismissal of this case

with prejudice and without further notice.




                                                 32
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 33 of 36




V.        REMAINING ISSUES

          Other than the show-cause order, Plaintiff’s motion to vacate the show-cause order, and

Plaintiff’s motion for sanctions, which have already been addressed by this order, the Court

addresses the two additional outstanding motions. Plaintiff’s motion for a scheduling order (Doc.

130) is granted to extent he seeks a scheduling order for this case and denied as to all other requests.

This case will proceed under the terms outlined above.

          The only other remaining motion is Plaintiff’s objection to Judge O’Hara’s order denying

his motion to compel. Doc. 100. As explained above, Judge O’Hara denied Plaintiff’s motion to

compel several documents that Defendant withheld as privileged. Doc. 97. By way of background,

Defendant interviewed Plaintiff for an open position in July and August 2019. On November 13,

2019, Defendant informed Plaintiff he did not get the job. On November 22, 2019, Plaintiff

emailed two of Defendant’s employees and complained about not being hired. He used the phrase

“filed a complaint” and cited Defendant’s Equal Employment Opportunity statement. On

November 25, 2019, Plaintiff filed a complaint with Defendant’s HR director. He filed an EEOC

complaint on November 26, 2019. See id. at 1-2.

          At issue are five documents,22 which Defendant contends are protected by the attorney-

client privilege or work-product protection. All were created on or after November 22, 2019. Four

are emails involving Defendant’s managers or legal counsel regarding the investigation into

Plaintiff’s complaint of discrimination. Judge O’Hara considered Plaintiff’s arguments regarding

these emails but found the emails were all appropriately withheld as either privileged or work

product. Doc. 97 at 7-12.




22
     Judge O’Hara’s order reflects that one of the disputed emails was referenced by two Bates numbers. Doc. 97 at 7.




                                                         33
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 34 of 36




          The fifth document is a document added to the interview notes of Benjamin Dobbs (an

engineer who participated in Plaintiff’s interview) on November 22, 2019. This document was

redacted to reflect communication with Defendant’s legal counsel regarding Plaintiff’s complaint

of discrimination. Plaintiff claims this document reflects fraud. Judge O’Hara found that, other

than using the word “fraud,” Plaintiff had done nothing to show that the supplemental record to

Dobbs’s interview notes constitutes fraud or invokes the crime-fraud exception to the attorney-

client privilege.23 Judge O’Hara found the document was otherwise appropriately withheld as

either privileged or work product. Id. at 12-14. Judge O’Hara also declined Plaintiff’s request for

in camera review, finding there was not a genuine dispute about the propriety of withholding the

documents. Id. at 15.

          Plaintiff objects to this ruling. Doc. 100. Because Plaintiff objects to a non-dispositive

order, the Court’s scope of review is whether the orders have been shown to be “clearly erroneous

or contrary to law.” Ocelot Oil Corp., 847 F.2d at 1461-62. Under this standard, a district court

affirms the decision of a magistrate judge unless “on the entire evidence [the court] is left with the

definite and firm conviction that a mistake has been committed.” Id. at 1464 (internal quotation

and citation omitted).

          Plaintiff argues Judge O’Hara committed clear error by (1) declining to view the documents

in camera, (2) ignoring “a fraud by the Defendant and thereby ignoring the crime-fraud exception

to attorney-client privilege,” and (3) warning Plaintiff about his conduct “on conclusory facts.”




23
     Plaintiff also requested that Judge O’Hara sanction Defendant and its in-house counsel for this conduct, but the
     request was denied because it was not supported. Doc. 97 at 14.




                                                         34
       Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 35 of 36




Doc. 100 at 4.24 The undersigned has reviewed Judge O’Hara’s order and Plaintiff’s arguments

and finds no grounds to overrule Judge O’Hara’s order.

          First, Plaintiff argues that Judge O’Hara abused his discretion by not conducting an in

camera review. Whether to conduct an in camera inspection is within a court’s discretion. Black

& Veatch Corp. v. Aspen Ins. (UK) Ltd., 297 F.R.D. 611, 621 (D. Kan. 2014). Plaintiff cites to

examples of other cases where judges opted to do an in camera review. That does not support a

conclusion that it was clearly erroneous for Judge O’Hara to not do one in this case. The

undersigned has reviewed his order and finds that he clearly and appropriately identified the

governing law of privilege and work product, applied it, and determined he had no need based on

Plaintiff’s arguments and Defendant’s privilege log to conduct an in camera review. This ruling

was not clearly erroneous or contrary to the law.

          Second, Plaintiff challenges Judge O’Hara’s ruling regarding Dobbs’s notes. Judge O’Hara

found Plaintiff had not demonstrated that the crime-fraud exception to the attorney-client privilege

applies. Specifically, he found that “Plaintiff hasn’t demonstrated that a prima facie case for

actionable fraud exists” and “[b]eyond using the word ‘fraud,’ plaintiff doesn’t acknowledge the

elements of fraud . . . .” Doc. 97 at 14. Rather, the notes were added to the file after Plaintiff

submitted his complaint and Defendant reasonably anticipated litigation. Based on this, the

undersigned discerns no clear error. Judge O’Hara considered Plaintiff’s arguments, found them

to be unsupported or implausible, and applied the correct legal standard to the facts of this case.

Plaintiff’s arguments on this issue largely just rehash the arguments made in his underlying motion.

But this is insufficient to overrule the order.




24
     After ruling on the motion to compel, Judge O’Hara included his initial warning to Plaintiff about his litigation
     tactics. See Doc. 97 at 15-17.




                                                          35
     Case 2:20-cv-02068-HLT-JPO Document 165 Filed 06/18/21 Page 36 of 36




        Third, Plaintiff challenges the warning Judge O’Hara included at the conclusion of his

order about Plaintiff’s vexatious litigation conduct. Plaintiff’s objection mostly just rehashes his

allegations about Defendant’s counsel and Judge O’Hara. Given the context of this order and how

this litigation has progressed, the undersigned discerns no clear error in Judge O’Hara’s order on

this point.

        THE COURT THEREFORE ORDERS that Plaintiff’s Motion to Vacate Show Cause

Order (Doc. 141) is DENIED. Plaintiff’s Motion for Sanctions (Doc. 103) is DENIED. Plaintiff’s

Objection to Order of the Magistrate Judge (Doc. 100) is OVERRULED. Plaintiff’s Motion for a

Scheduling Order (Doc. 130) is GRANTED to the extent he seeks a scheduling order and DENIED

in all other respects.

        THE COURT FURTHER ORDERS that this case will proceed under the sanctions and

orders outlined above. The parties are ordered to confer on dates for Plaintiff’s deposition and

contact Judge O’Hara’s chambers to verify his availability within five days of this order.

        THE COURT FURTHER ORDERS that Plaintiff’s failure to abide by these sanctions and

orders will likely result in the imposition of additional sanctions, including dismissal of this case

with prejudice and without further notice.

        IT IS SO ORDERED.

        Dated: June 18, 2021                  /s/ Holly L. Teeter
                                              HOLLY L. TEETER
                                              UNITED STATES DISTRICT JUDGE




                                                 36
